PER CURIAM.
The Petitioner has asked that we review an order of the Public Service Commission dated October 13, 1972. The Petitioner had previously requested authority to increase its rates to $10.92 per customer per month within its Merrit Island sewer system.
In its order, the Commission found that the utility’s service was satisfactory and that it was in need of increased revenue. It therefore granted the Petitioner authority to increase its rates to $7.08 per custom*526er per month as of October 13, 1972, with further authority to increase its rates to $10.92 per customer per month on billings on and after April 1, 1973. Petitioner asserts that it was error for the Commission to delay a portion of the requested rate increase in light of the Commission’s contemporaneous finding that “the proposed rates do not produce sufficient revenue to meet this utility’s expenses. . . .”
The imminency of the April 1, 1973 rate increase considered in relation to the broad discretion exercisable by the Commission in rate determinations, inclines us to the view that no useful purpose would be served by our certiorari intervention in the cause at this time.
Accordingly, we deny the petition without prejudice to further application for a rate increase.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN and McCAIN, JJ., concur.
DEKLE, J., dissents with Opinion.